     Case 5:20-cv-01559-JGB-SHK Document 30-1 Filed 12/14/20 Page 1 of 5 Page ID #:437



1      SAMANTHA CHOE (SBN: 252002)
       schoe@cov.com
2      ADDISON THOMPSON* (SBN: 330251)
       athompson@cov.com
3      SYLVIA HUANG (SBN: 313358)
       syhuang@cov.com
4      ANNIE SHI (SBN: 327381)
       Covington & Burling LLP
5      415 Mission St., Ste. 5400
       San Francisco, CA 94105
6      Telephone: (415) 591-6000
7      JENNIFER STARK (SBN: 267062)
       Jennifer.Stark@disabilityrightsca.org
8      AARON FISCHER (SBN: 24739
       Aaron.Fischer@disabilityrightsca.org
9      ANNE HADREAS (SBN: 253377)
       Anne.Hadreas@disabilityrightsca.org
10     SARAH GREGORY (SBN: 303973)
       Sarah.Gregory@disabilityrightsca.org
11     KIM PEDERSON (SBN: 234785)
       Kim.Pederson@disabilityrightsca.org
12     Disability Rights California
       1330 Broadway, Suite 500
13     Oakland, CA 94612
       Telephone: (510) 267-1200
14     Facsimile: (510) 267-1201
15     Attorneys for Plaintiffs
16     * C.D. California admission application forthcoming
17
                                  UNITED STATES DISTRICT COURT
18
                              CENTRAL DISTRICT OF CALIFORNIA
19
                                        EASTERN DIVISION
20
       RICHARD HART et al., individually and on        Case No. 5:20-cv-1559-JGB-SHK
21
       behalf of all others similarly situated,
22                                                     DECLARATION OF ALBERT
                    Plaintiffs,                        ALEMAN
23
       v.                                              Date: TBD
24                                                     Time: TBD
       STEPHANIE CLENDENIN, Director of                Judge: Hon. Jesus G. Bernal
25                                                     Courtroom: 7D
       California Department of State Hospitals, in
26     her official capacity et al.,                   Compl. filed: 08/05/2020
27
                    Defendants.
28


                                     DECLARATION OF ALBERT ALEMAN
     Case 5:20-cv-01559-JGB-SHK Document 30-1 Filed 12/14/20 Page 2 of 5 Page ID #:438



 1                              DECLARATION OF ALBERT ALEMAN
 2     I, Albert Aleman, hereby declare:
 3              1.     I make this declaration based on my own personal knowledge and if called
 4     to testify I could and would do so competently as follows:
 5              2.     I am currently a patient at Patton State Hospital (Patton) in San Bernardino
 6     County, California. I have been a patient at Patton for more than three years.
 7                   Patton is a crowded facility where patients share common spaces.
 8              3.     I have learned from watching the TV in             common room at Patton
 9     that COVID-19 is dangerous for people who live in crowded places. Based on my
10     experience living at Patton for the past three years, Patton is a crowded facility where
11     patients share many common spaces.
12              4.     During my time as a patient at Patton, I have been housed in units in two
13     separate buildings. All of the units that I have seen at Patton house about fifty patients in
14     very close quarters. The patients share bedrooms, bathrooms, dining rooms, and common
15     areas.
16              5.     I have been housed on Unit 27 at Patton since October 1, 2019. Unit 27 is
17     connected to Unit 26.
18              6.     Right now, I am in a four-man room, but there is one empty bed. There is
19     about four feet between my bed
20     the wall on the other side of the room. They are a little bit further away.
21              7.     In addition to sharing a bedroom, we also share day halls, bathrooms,
22     telephones, and a dining room.
23              8.     Sometimes we run out of hand soap in the bathroom. I have noticed that
24     housekeeping fills the hand soap every morning. If we run out of soap during the day,
25     the dispensers usually do not get re-filled until the next morning. When that happens, we
26     do not have any other way to wash our hands. Sometimes, but not always, staff will refill
27     the soap dispensers for us when we ask.
28

                                                      2
                                       DECLARATION OF ALBERT ALEMAN
     Case 5:20-cv-01559-JGB-SHK Document 30-1 Filed 12/14/20 Page 3 of 5 Page ID #:439



 1           9.     When I first came to Patton, I was placed in Unit 74, which is in a different
 2     building than Unit 27. I was on Unit 74 for about two-and-a-half years. From what I
 3     remember, there were about fifty patients on Unit 74.
 4           10.    On Unit 74, I always had roommates. I remember that each of the bedrooms
 5     on Unit 74 were shared by three to five patients. The bedrooms on Unit 74 were
 6     generally smaller than the bedrooms I have seen on Unit 27.
 7           11.    We shared one day hall and two bathrooms in Unit 74. We ate our meals in
 8     a dining room that is similar to the dining room where I eat now. During our meals, we
 9     sat so close together that I could touch the patients sitting on either side of me.
10           12.    When I was a patient on Unit 74, I had a job as a janitor. As part of my job,
11     I went to all of the units in the building where Unit 74 was located on a regular basis.
12     Based on that experience, I know that there are eight units in that building, numbered 70
13     to 77. All of the units are the same, with about fifty patients sharing bedrooms,
14     bathrooms, and day halls.
15           13.    Also, while I was on Unit 74, I was president of the ward government. This
16     means that I was part of the Patient Council for all of Patton. I used to go to meetings
17     with patient representatives from all of the units at Patton. At these meetings, I learned
18     from patients from other units that all of the units in the different buildings at Patton are
19     pretty much the same, and all patients share close quarters just like I have experienced.
20      I am afraid because I have experienced quarantine twice since July 2020 because of
21                                       exposure to COVID-19.
22           14.    I have learned from the news that people who are obese, like me, have a high
23     risk of getting severely ill from COVID-19. Knowing this is stressful for me, in light of
24                              OVID-19 and the fact that we have been placed on quarantine
25     twice already.
26           15.    For about a month in July and August of this year, Units 26 and 27 were put
27     on quarantine because we were exposed to COVID-19.
28

                                                     3
                                      DECLARATION OF ALBERT ALEMAN
     Case 5:20-cv-01559-JGB-SHK Document 30-1 Filed 12/14/20 Page 4 of 5 Page ID #:440



 1              16.   That quarantine was very stressful because we could not leave the unit, and
 2     everyone was worried about catching the virus.
 3              17.   During the quarantine, I did not see staff cleaning any more than they
 4     normally did. The unit actually felt dirtier because we had to eat all of our meals in the
 5     unit instead of in the dining hall.
 6              18.   At the end of the first week of October, we were put on quarantine again.
 7     We realized that we were on quarantine because instead of going to the dining hall for
 8     our meals, our meals were brought to the unit one night.
 9              19.   No Patton staff members have told me why we are on quarantine or how
10     long we will be on quarantine. The only information I have is based on what other
11     patients have overheard from nursing staff. I find it very frustrating that the staff is not
12     providing me with any information about what is happening.
13              20.
14     to have my wisdom teeth removed. This was while Unit 27 was still on quarantine.
15     Patton tested me for COVID-19 twice before transporting me, and both tests were
16     negative. I was confused about why they took me to this outside appointment because I
17
18     Patton staff housed me in my regular room with my roommates.
19              21.   We are still on quarantine. This means we have been confined to our unit
20     for over a month now. Earlier this month, Patton locked the doors to the common day
21     hall shared between units 26 and 27 to try to limit socializing between the units. This
22     means that we are cooped up in an even smaller space, which is even more stressful than
23     usual.
24              22.   No one has told us how long they expect us to be on quarantine. It seems
25     like we are being kept in the dark and that doesn t make me feel good.
26
27
28

                                                     4
                                      DECLARATION OF ALBERT ALEMAN
 Case 5:20-cv-01559-JGB-SHK Document 30-1 Filed 12/14/20 Page 5 of 5 Page ID #:441




1    I declare under penalty of perjury of the laws of the State of California and the United
2    States that the foregoing is true and correct. Executed on the   lq      day of November,
 3   2020 in Patton, California.
 4
 5
                                                         Albert Aleman
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                   DECLARATION OF ALBERT ALEMAN
